Law Department The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103 Scott C. Durocher Assistant Vice President and Senior Counsel Phone: 860-466-1222 Scott.Durocher@LFG.com VIA Email & EDGAR April 17, 2014 Alberto H. Zapata Senior Counsel Insured Investments Office Division of Investment Management Securities and Exchange Commission Room 8634; Mail Stop 8629 treet, NE Washington, DC 20549-8629 Re:Lincoln Life Variable Annuity Account N Lincoln New York Account N for Variable Annuities Initial Registration Statements on Form N-4 Filing Nos.: 333-193272; 333-193273; 333-193274; 333-193276; 333-193277; 333-193278 Dear Mr. Zapata: This letter is in response to your letter of March 11, 2014. 1.General Comments a. Please clarify supplementally whether there are any types of guarantees, credit enhancements, or other support agreements with third parties. b. Unless otherwise indicated, please make conforming changes to the other prospectuses submitted, as applicable. Wherever a comment has applicability to more than one prospectus, please identify the prospectus for which changes were made in response to these comments. Response: a. There are no guarantees, credit enhancements, or other support agreements with third parties to support any of the company’s guarantees under the contract. b. Conforming changes have been made to all of the prospectuses listed above. In all cases, the specific changes addressed in this response letter are for 333-193272. 2.Cover Page (p. 1) a. Please confirm supplementally that the contract name on the front cover page of the prospectuses is and will continue to be the same as the EDGAR class identifiers. b. The registrant states in the third paragraph: “In the alternative, you generally may choose to receive a Death Benefit upon the death of the Annuitant.” Please clarify how this relates to the previous sentence with regard to the relationship between the annuitant and the contract owner. c. Please disclose that all material state variations are included in the prospectus. d. The name of each portfolio company must be included in the cover page or, if the list if lengthy, on the inside of the front cover page. A list of “fund families” is not sufficient. See Form N-4, Item 1(a)(vii). Response: a. The contract name on the front cover page of the prospectus is and will continue to be the same as the EDGAR class identifiers. b. We have revised the sentence as follows: “This contract also offers a Death Benefit payable upon the death of a Contractowner or Annuitant.” c. We have revised the disclosure accordingly. d. We have added the name of each portfolio company to the cover page and to the inside of the cover page. 3.Special Terms On page 27, the registrant states that the only death benefit currently offered under the contract is the “Account Value Death Benefit.” However, Account Value Death Benefit is not defined in the glossary of special terms; it is first defined on page 27 in the death benefit section. The registrant instead provides a definition for a generic “Death Benefit” in the glossary. Please define Account Value Death Benefit in the glossary. Response: We have added a definition for Account Value Death Benefit to the glossary. 4.Expense Tables (p. 7) a. Total Annual Fund Operating Expenses. Provided updated fund operating expense tables and examples for staff review prior to filing a pre-effective amendment. b. Please include the range of premium tax rates in the fee table or in a footnote to the table. Response: a. We have updated the fund expenses and examples. b. We have added the range of premium tax rates to the heading of the Expense Table.The range has not been added to the prospectuses for the products offered only in New York, as no premium tax is levied in New York. 5.Summary of Common Questions (p. 7) Please add disclosure to the first common question response stating that the C-Share contract provides for higher mortality and expense risk charges and no surrender charge. Response: We have revised the disclosure accordingly. 6.Payments Received with Regard to Funds (p. 11) In the sixth sentence of the first paragraph, the registrant states: “We (or our affiliates) may profit from these payments or use these payments for a variety of purposes, including payment of expenses that we (and our affiliates) incur in promoting marketing, and administering the contracts and, in our role as intermediary, the funds [sic].” Please revise this disclosure to specify what functions Lincoln and its affiliates perform as intermediary of the funds. The staff may have further comments on this section. Response: We have revised the disclosure to more clearly delineate the services we provide to contractowners as intermediary of the funds. The disclosure now more accurately distinguishes between the revenue we receive for those services from the revenue received subject to the fund’s 12b-1 plans for marketing and distribution of fund shares. 7.Description of the Funds (pp. 11-16) If the type of portfolio company is not clear from its name, i.e., Invesco V.I. Comstock Fund, please add a brief statement concerning the investment objective of such portfolio company. See Form N-4, Item 5(c) Response: A brief investment objective has been added for each fund. 8.Additional Services – Portfolio Rebalancing (p. 26) Additional services listed include dollar cost averaging, automatic withdrawal service, and portfolio rebalancing. On page 33, the registrant states that the fixed account is available for dollar cost averaging only. Please add disclosure to the discussion of portfolio rebalancing (p. 26) that clarifies that the fixed account is not available for portfolio rebalancing. Disclose whether the automatic withdrawal service can be used with the fixed account. Response: We have revised the disclosure to clarify that the fixed account is not available for portfolio rebalancing, but is available for the automatic withdrawal service. 9.Computation of Accumulation Value(pp. 22-25) On pages 22, 23, and 25, the registrant references a 4:00pm cutoff for computing Accumulation Unit Value with respect to receipt of purchase payments and transfer, surrender, and withdrawal requests. Given that there are circumstances under which the NYSE may close before 4:00pm, please change the disclosure in these sections to account for such an early closing and clarify that in such circumstances transactions requested after such early closing will be processed using the Accumulation Unit Value computed the following trading day. Response: We have revised the disclosure accordingly. 10.General Death Benefit Information (p. 26) a. At the outset of this section, the registrant states that “[t]he Death Benefit terminates if you elect i4LIFE Advantage (which provides a Death Benefit) or you elect an annuitization option.” This opening could be misleading as the i4LIFE Advantage rider provides a death benefit only throughout the “Access Period” of the rider. In the “Lifetime Income Period” there is no death benefit. Please change the disclosure on page 26 referencing i4LIFE Advantage to clarify this fact. b. (p. 27) The registrant states that “[y]our contract may refer to this benefit [Account Value Death Benefit] as the Contract Value Death Benefit.” Please explain why different terms are used in the contract and the prospectus to refer to the same benefit. Please consider conforming death benefit terms between prospectus and the contracts. Response: a. We have revised the disclosure accordingly. b. The Account Value Death Benefit was originally filed with the state’s departments of insurance as the “Contract Value Death Benefit”. “Account Value Death Benefit” is the marketing name for the Contract Value Death Benefit. The state’s departments of insurance do not permit marketing names to be used in the filed policy forms. 11. Powers of Attorney Please provide powers of attorney that relate specifically to the registration statements as required by rule 483(b) of the Securities Act of 1933 (“Securities Act”). Each power of attorney must either (a) specifically list the Securities Act registration number of the initial filing, or (b) specifically describe and/or name the contract being registered Response: An updated power of attorney relating specifically to each new registration statement will be filed with the pre-effective amendment. 12.Financial Statements, Exhibits, and Other Information Please provide any financial statements, exhibits, consents, and other required disclosure not included in these pre-effective amendments. Response: All required financial statements, exhibits, consents and other disclosure will be filed with the pre-effective amendments. 13. Tandy Representations In regards to the referenced filings, The Lincoln National Life Insurance Company, Lincoln Life & Annuity Company of New York, and Lincoln Life Variable Annuity Account N and Lincoln New York Account N for Variable Annuities (together “Lincoln”) acknowledge the following: · The action of the Commission or the Staff in declaring these filings effective does not foreclose the Commission from taking any action with respect to the filings; · Lincoln is responsible for the adequacy and accuracy of the disclosure in the filings; and · Lincoln may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please call me at 860-466-1222 with any questions or additional comments. Sincerely, Scott C. Durocher Lincoln Investor AdvantageSM Lincoln Life Variable Annuity Account N Individual Variable Annuity Contracts Home Office: The Lincoln National Life Insurance Company 1300 South Clinton Street
